[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Kendrick, Slip Opinion No. 2016-Ohio-5600.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5600
                      DISCIPLINARY COUNSEL v. KENDRICK.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Kendrick, Slip Opinion No.
                                   2016-Ohio-5600.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to hold clients’ property in client trust account—
        Conditionally stayed one-year suspension.
    (No. 2016-0250—Submitted April 5, 2016—Decided September 1, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2015-038.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Linda Louise Kendrick of Delaware, Ohio, Attorney
Registration No. 0078797, was admitted to the practice of law in Ohio in 2005.
        {¶ 2} On June 12, 2015, relator, disciplinary counsel, filed a two-count
complaint against Kendrick with the Board of Professional Conduct. In that
                              SUPREME COURT OF OHIO




complaint, relator alleged that Kendrick violated the Rules of Professional Conduct
by neglecting two separate client matters, failing to reasonably communicate with
her clients, and using money paid by one client to pay the filing fee of another
client. The parties entered into stipulations of fact, misconduct, and aggravating
and mitigating factors and agreed that a conditionally stayed one-year suspension
is the appropriate sanction for Kendrick’s misconduct. Although both parties were
given the opportunity to submit briefs on a contested violation of Prof.Cond.R.
8.4(c) (prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,
deceit, or misrepresentation), only relator filed a brief.
        {¶ 3} The panel granted the parties’ joint motion to waive the hearing,
adopted their stipulations, found that Kendrick’s conduct violated Prof.Cond.R.
8.4(c) and other disciplinary rules, and recommended that we adopt the parties’
recommended sanction. The board adopted the findings of fact, conclusions of law,
and recommendation of the panel. No objections have been filed.
        {¶ 4} We adopt the board’s report in its entirety and suspend Kendrick from
the practice of law for one year, fully stayed on conditions.
                                     Misconduct
                                      Count One
        {¶ 5} Christopher and Lisa Holmberg retained Kendrick to handle their
bankruptcy filing. Kendrick failed to deposit their payments into her client trust
account and used their funds to pay another client’s filing fee. As a result of
Kendrick’s neglect, the Holmbergs’ bankruptcy filing was dismissed, though
Kendrick was able to get the case reinstated and ultimately obtained a discharge of
the Holmbergs’ debt.
        {¶ 6} The parties agreed that Kendrick’s conduct violated Prof.Cond.R.
1.15(a) (requiring a lawyer to hold the property of clients in an interest-bearing
client trust account, separate from the lawyer’s own property). The board also
found that Kendrick’s conduct violated Prof.Cond.R. 8.4(c), noting that we found




                                          2
                                January Term, 2016




a violation of that rule based on similar conduct in Disciplinary Counsel v. Folwell,
129 Ohio St. 3d 297, 2011-Ohio-3181, 951 N.E.2d 775, ¶ 10-11 (finding that
attorney’s use of client funds for other purposes, such as making payment to another
client, violated Prof.Cond.R. 8.4(c)).
                                     Count Two
       {¶ 7} Dorothy Ballard retained Kendrick to represent her in a pending civil
matter and paid a $500 retainer, which Kendrick did not deposit into her client trust
account. Kendrick failed to file a mediation report as required by the court and did
not appear at the mediation hearing. She also failed to communicate with Ballard.
As a result of Kendrick’s neglect, the case was dismissed with prejudice. Kendrick
later refunded Ballard’s $500 retainer and agreed to pay her $2,000 over a period
of approximately five months to compensate her for any damages caused by the
dismissal of her case.
       {¶ 8} The parties stipulated and the board agreed that Kendrick’s conduct
in this matter violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client), 1.4(a)(3) (requiring a lawyer to keep the client
reasonably informed about the status of a matter), 1.4(a)(4) (requiring a lawyer to
comply as soon as practicable with reasonable requests for information from the
client), 1.15(a), 1.16(e) (requiring a lawyer to promptly refund any unearned fee
upon the lawyer’s withdrawal from employment), and 8.4(d) (prohibiting a lawyer
from engaging in conduct that is prejudicial to the administration of justice).
                                      Sanction
       {¶ 9} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 10} The parties stipulated and the board found that relevant mitigating
factors include the absence of a prior disciplinary record, the absence of a dishonest




                                          3
                                   SUPREME COURT OF OHIO




or selfish motive, Kendrick’s timely, good-faith effort to make restitution or to
rectify the consequences of her misconduct, her full and free disclosure to the board
and cooperative attitude during the course of the disciplinary proceedings, and
evidence of her good character and reputation apart from this misconduct as
demonstrated in four reference letters. See Gov.Bar R. V(13)(C)(1) through (5). In
addition, the parties stipulated and the board found that Kendrick presented
evidence sufficient to establish an additional mitigating factor—the existence of a
mental-health disorder that meets all the requirements set forth in Gov.Bar R.
V(13)(C)(7)1—based on the diagnosis of a persistent depressive disorder caused by
her mother’s death.
          {¶ 11} In contrast, the parties stipulated and the board agreed that the only
applicable aggravating factor is that Kendrick committed multiple violations of the
Rules of Professional Conduct. See Gov.Bar R. V(13)(B)(4).
          {¶ 12} The parties agreed that the appropriate sanction for Kendrick’s
misconduct is a one-year suspension, fully stayed on the conditions that (1) a
monitoring attorney is appointed to oversee Kendrick’s law practice, (2) Kendrick
continues to participate in counseling as needed, (3) she submits to a psychological
assessment conducted by the Ohio Lawyers Assistance Program (“OLAP”) and
follows all OLAP recommendations, and (4) she pays Dorothy Ballard $2,000 as
agreed.
          {¶ 13} In support of this recommendation, the board cites three cases in
which we imposed one-year suspensions and fully stayed the suspension on
conditions. See Cleveland Metro. Bar Assn. v. Walker, 142 Ohio St. 3d 452, 2015-
Ohio-733, 32 N.E.3d 437 (attorney neglected client matters, commingled personal


1
  Gov.Bar R. V(13)(C)(7) provides that a mental-health disorder qualifies as a mitigating factor
when all the following factors exist: a diagnosis of a disorder by a qualified health-care professional,
a determination that the disorder contributed to the respondent’s misconduct, a sustained period of
successful treatment, and a prognosis from a qualified health-care professional that the attorney will
be able to return to the competent, ethical practice of law under specified conditions.




                                                  4
                                January Term, 2016




and client funds in his client trust account, and failed to promptly notify a client
that the attorney had received funds in which the client had a lawful interest); Stark
Cty. Bar Assn. v. DePasquale, 74 Ohio St. 3d 6, 655 N.E.2d 730 (1995) (attorney
failed to complete agreed legal services, failed to promptly pay client’s creditors,
and used the client’s funds for his own benefit); Disciplinary Counsel v. Doellman,
127 Ohio St. 3d 411, 2010-Ohio-5990, 940 N.E.2d 928 (attorney did not maintain a
client trust account, commingled personal and client funds, failed to notify a client
that the attorney had received funds in which the client had a lawful interest, and
used client funds for his own benefit).
       {¶ 14} Having thoroughly reviewed the record and considered our
precedents, we adopt the board’s findings of fact and misconduct and aggravating
and mitigating factors. We also agree that a one-year suspension, fully stayed on
conditions, is the appropriate sanction for Kendrick’s misconduct.
       {¶ 15} Accordingly, Linda Louise Kendrick is suspended from the practice
of law in Ohio for one year, fully stayed on the conditions that she (1) serve a one-
year period of monitored probation in accordance with Gov.Bar R. V(21), (2)
submit to a psychological assessment conducted by OLAP and comply with all
OLAP recommendations, (3) continue to participate in mental-health counseling,
(4) pay Dorothy Ballard $2,000 as previously agreed, and (5) engage in no further
misconduct. If Kendrick fails to comply with the terms of the stay, the stay will be
lifted and she will serve the full one-year suspension. Costs are taxed to Kendrick.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Stacy Solochek Beckman,
Assistant Disciplinary Counsel, for relator.
       Linda Louise Kendrick, pro se.




                                          5
SUPREME COURT OF OHIO




 _________________




         6